Citation Nr: 1619947	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to December 1969 and from August 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.



FINDINGS OF FACT

1.  On March 5, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of the appeal for service connection for left ear hearing loss.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence establishes that right ear hearing loss resulted from acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for left ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative. 38 C.F.R. § 20.204 (2015).

In March 2012, the Veteran's representative requested to withdraw the claim for service connection for left ear hearing loss.  The Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection on a direct basis, the record must contain evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a chronic condition such as sensorineural hearing loss is present, a claimant may establish inservice incurrence and relationship to service by demonstrating a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015).  Certain chronic diseases, such as sensorineural hearing loss, are presumptively service-connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309 (2015).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has right ear hearing loss due to acoustic trauma incurred in-service.  The Veteran's service separation forms indicate that he was an aircraft repairman and technician in service.  It may reasonably be conceded that he was exposed to hazardous noise levels in service due to his occupational duties.

In the December 2010 claim, the Veteran reported he first experienced hearing loss in 1967, during service.

At a February 2011 VA audiological examination, the Veteran denied post-service and recreational noise exposure.  Right ear hearing loss was diagnosed based on speech recognition scores using the Maryland CNC Test.  However, the examiner could not provide an etiological opinion regarding the right ear hearing loss because the Veteran's medical records had not been provided for review.  The examiner opined that tinnitus was due to hazardous noise exposure during service.

In March 2011, a different VA audiologist provided an addendum opinion that it was less likely than not that right ear hearing loss was caused by service noise exposure.  The examiner noted audiological examinations from 1967 and during the Veteran's reserve service in 1991 showed normal hearing bilaterally, and stated there was no evidence of a significant shift in threshold from induction to the 1991 audiogram.

In January 2012, another VA examiner stated that right ear hearing loss was not due to acoustic trauma in service based on evidence from the Institute of Medicine that if hearing is normal on separation, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing following separation is due to post-service noise exposure.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  The Veteran currently has right ear hearing loss and had acoustic trauma in service.  As to the remaining element, resolving reasonable doubt in favor of the Veteran, as required by law, his lay statements support the finding that right ear hearing loss is due to the conceded acoustic trauma.  

Accordingly, the Board finds that service connection for right ear hearing loss is warranted and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to service connection for left ear hearing loss is dismissed.

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


